         Case 1:21-cr-00150-TFH Document 12 Filed 04/07/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                   :
                                           :
              v.                           :       CRIMINAL NUMBER 21-cr-150 (TFH)
                                           :
JAMES DOUGLAS RAHM, JR.,                   :
                                           :
                     Defendant.            :



                                ENTRY OF APPEARANCE

       I hereby enter my appearance on behalf of defendant, James Douglas Rahm, Jr., in the

above-captioned matter.

                                           Respectfully submitted,


                                           /s/ Leigh M. Skipper
                                           LEIGH M. SKIPPER
                                           Chief Federal Defender
                                           Federal Community Defender Office
                                             for the Eastern District of Pennsylvania
                                           601 Walnut Street, Suite 540 West
                                           Philadelphia, Pennsylvania 19106
                                           (215) 928-1100
          Case 1:21-cr-00150-TFH Document 12 Filed 04/07/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE


       I, Leigh M. Skipper, Chief Federal Defender, Federal Community Defender Office for the

Eastern District of Pennsylvania, hereby certify that I have electronically filed and served a copy

of the attached Entry of Appearance upon Adam Alexander, Assistant United States Attorney, by

regular mail to his office located at 555 4th Street, NW, Washington, D.C. 20530.


                                              /s/ Leigh M. Skipper
                                              LEIGH M. SKIPPER
                                              Chief Federal Defender

DATE: April 7, 2021
